 

Ll

12

13

14

15

16

17

18

i9

20

21

22

23

24

25

26

27

28

29

 

 

Judge: Christopher M. Alston

Chapter: 7

Hearing Date: April 30, 2021

Hearing Time: 9:30 a.m.

Hearing Site: Telephonic — Call in
instructions below

Response Date: April 23, 2020

UNITED STATES BANKRUPTCY COURT
FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE

In re:
Case No. 18-14820-CMA
SAMIA EL-MOSLIMANY
DECLARATION OF RIK JONES
Debtor.

Rik Jones declares under penalty of perjury under the laws of the State of Washington
as follows:

1. | am a duly licensed real estate broker in the State of Washington and have
been so licensed since July 19, 1989.

2 | completed a walk-thru and valuation of the real property located at 2655 SW
151st Place, Burien, Washington in late 2019.

3 The home is in the Seahurst neighborhood and is close to Puget Sound. It has
winter views of the Sound but only territorial views in the summer. The home is 5,523 square
feet and features 5 bedrooms, 5.75 bathrooms, 2 gas fireplaces, wood stove, and radiant floor
heating. The debtor’s daughter indicated that the residence was built in 2010; however, tax
records reflect it was built in 1967. | have confirmed that they did a complete remodel in
approximately 2010. Three of the bedrooms upstairs have decks, the lower-level bedroom has
a % bath and separate entrance. The home is well designed for a multi-generational family, or

Airbnb which is appealing to more families, or a buyer looking to generate extra income.

DECLARATION OF NO CONFLICT Wood & Jones, P.S.
BY RIK JONES 303 N 67" St.
page - | - (206) 623-4382

Case 18-14820-CMA Doc150 Filed 04/09/21 Ent. 04/09/21 14:42:36 Pg.1of6

 

 
10

Il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29

 

 

4. | submitted a declaration in August of 2019 indicating that in my opinion, the
value was between $1,150,000 - $1,200,000, and recommended a list price of $1,250,000.

5. It is my opinion that the current market value of the Property is $1,300,000 and
could be more because of the lack of inventory. Seattle/King County saw property values
increase by over 10% in March alone. Much of this is due to lack of inventory. In March 2021
there were 1,000 homes on the market, compared to 2,100 a year ago. This has led to
multiple offers and bidding wars. For this reason, it is difficult to pinpoint current market
values. As Realtors we can estimate values, but until a property goes on the market and gets
full exposure of being listed on the NWMLS, market value has become a moving target. There
is no indication that inventory will increase any time soon.

6. | estimate this Property would rent for between $4,000 - $5,000 per month.

7. | have reviewed the creditor list in both the Samia El-Moslimany and Ann Paxton El-
Moslimany cases and | do not have a connection of which | am aware with either debtor, any
creditor or any other party in interest, their respective attorneys or accountants, the United
States Trustee, or any person employed in the office of the United States Trustee.

8. | have previously worked with both Nancy James and Ron Brown, the duly
appointed trustees in this case and Denice Moewes and Rory Livesey the Attorneys for the
Trustees, in other bankruptcy cases and it is anticipated that it will continue.

9. | do not hold or represent an interest adverse to the estate held and | am a

disinterested pursuant to 11 USC §101(14).

DECLARATION OF NO CONFLICT Wood & Jones, P.S.
BY RIK JONES 303 N 67" St.
page - 2- (206) 623-4382

Case 18-14820-CMA Doc150 Filed 04/09/21 Ent. 04/09/21 14:42:36 Pg. 2 of 6

 

 
10

ll

12

13

15

16

17

18

19

20

al

22

23

24

25

26

27

28

29

 

10. | have read Local Bankruptcy Rule 2016 in accordance with Local Bankruptcy

Rule 2014.

Dated this AX day of April 2021, at_, Se okle. , Washington.

DECLARATION OF NO CONFLICT
BY RIK JONES

page -3-

 

Case 18-14820-CMA Doc150_ Filed 04/09/21 Ent. 04/09/21 14:42:36 Pg. 3of6

Kb dew,
Rik Jones aI

Wood & Jones, P.S.
303 N 67' St.
(206) 623-4382

 

 
Form 1A
Exclusive Sale

©Copyright 2021

Rey ait EXCLUSIVE SALE AND LISTING AGREEMENT Northwest Multiple Listing Service
Page 1 of 3

ALL RIGHTS RESERVED

("Seller") hereby grants to,

 

Saller Seller.

RE/MAX Northwest Realtors
9/30/2021

(“Firm”) from date hereof until midnight of
(‘Listing Term’), the exclusive right to sell the real property ("the Property")

 

commonly known as 2655 Sw 15ist Pl , City Burien
County King WA, Zip 98166

1.

‘ and ljegailly described on Exhibit A.

DEFINITIONS. (a) "MLS" means the Northwest Multiple Listing Service; and (b) “sell” includes a contract to sell;
an exchange or contract to exchange; an option to purchase; and/or a lease with option to purchase.

AGENCYI/DUAL AGENCY. Seller authorizes Firm to appoint Rik Jones

as Seller's Listing Broker. This Agreement creates an agency relationship with Listing Broker and any of Firm's
brokers who supervise Listing Broker's performance as Seller's agent (“Supervising Broker’), No other brokers 1
affiliated with Firm are agents of Seller, except to the extent that Firm, in its discretion, appoints other brokers to 1
act on Seller's behalf as and when needed. If the Property is sold to a buyer represented by one of Firm's brokers 1
other than Listing Broker (“Buyer's Broker’), Seller consents to any Supervising Broker, who also supervises 1
Buyer's Broker, acting as a dual agent. If the Property is sold to a buyer who Listing Broker also represents, Seller 1
consents to Listing Broker and Supervising Broker acting as dual agents. If any of Firm's brokers act as a dual 1
agent, Firm shall be entitled to the entire commission payable under this Agreement plus any additional 1
compensation Firm may have negotiated with the buyer. Seller consents to Firm receiving compensation from 1
more than one party. Seller acknowledges receipt of the pamphlet entitled “The Law of Real Estate Agency.” 1

LIST DATE. Firm shall submit this listing, Inciuding the Property information on the attached pages and 1

a wo

“SD

photographs of the Property (collectively, “Listing Data"), to be published by MLS by 5:00 p.m. on 20

(‘List Date"), which date shall not be more than 30 days from the effective date of the 21
Agreement. Seller acknowledges that exposure of the Property to the open market through MLS will increase the 22
likelihood that Seller will receive fair market value for the Property. Accordingly, prior to the List Date, Firm and Seller 23
shall not promote or advertise the Property in any manner whatsoever, including, but not limited to yard or other 24
signs, flyers, websites, e-mails, texts, mailers, magazines, newspapers, open houses, previews, showings, or tours, 25

COMMISSION. If during the Listing Term (a) Seller sells the Property and the buyer does not terminate the 26
agreement prior to closing; or (b) after reasonable exposure of the Property to the market, Firm procures a buyer 27
who is ready, willing, and able to purchase the Property on the terms in this Agreement and as set forth in the 28
attached Listing Input Sheets incorporated herein by this reference, Seller will pay Firm a commission of (fill in 29
one and strike the other) €9,0 _% of the sales price, or G XXXXXXXXXXXXXXXK (‘Total Commission’). From 30
the Total Commission, Firm will offer a cooperating member_of MLS representing a buyer ("Buyer Brokerage 31
Firm”) a commission of (fill in one and strike the other) %AS_% of the sales price, or $ XXXXXXXXXXKKXXEK _. 32
RCW 18,.86.050(1)(e)(il) provides that buyer's brokers are not required to show property as to which there is no 33
written agreement to pay compensation to the buyer's broker. 34

if Seller shall, within six months after the expiration of the Listing Term, sell the Property to any person to whose 35
attention it was brought through the signs, advertising or other action of Firm, or on information secured directly or 36
indirectly from or through Firm, during the Listing Term, Seller will pay Firm the above commission. Provided, that 37
if Seller pays a commission to a member of MLS or a cooperating MLS in conjunction with a sale, the amount of 38
commission payable to Firm shall be reduced by the amount paid to such other member(s). Provided further, that 39
if Seller cancels this Agreement without legal cause, Seller may be liable for damages incurred by Firm as a result 40
of such cancellation, regardless of whether Seller pays a commission to another MLS member. Buyer Brokerage 41
Firm is an intended third party beneficiary of this Agreement. 42

SHORT SALE / NO DISTRESSED HOME CONVEYANCE. If the proceeds from the sale of the Property are 43
insufficient to cover the Seller's costs at closing, Seller acknowledges that the decision by any beneficiary or 44
mortgagee, or its assignees, to release its interest in the Property, for less than the amount owed, does not automatically 45
relieve Seller of the obligation to pay any debt or costs remaining at closing, including fees such as Firm's commission. 46
Firm will not represent or assist Seller in a transaction that is a “Distressed Home Conveyance” as defined by Chapter 47
61.34 RCW unless otherwise agreed in writing. A “Distressed Home Conveyance” is a transaction where a buyer 48

 

Seller's Initials Date Seller's Initials Date

 

Case 18-14820-CMA Doc150_ Filed 04/09/21 Ent. 04/09/21 14:42:36 Pg. 4of6

¥ Suo ec} +p covuvre Aaprova

|

 

 
Form 1A , ©Copyright 2021

Exclusive Sale lh i i
Ren EXCLUSIVE SALE AND LISTING AGREEMENT Noes MT See
QO

purchases property from a “Distressed Homeowner” (defined by Chapter 61.34 RCW), allows the Distressed Homeowner 49
to continue to occupy the property, and promises to convey the property back to the Distressed Homeowner or promises 50
the Distressed Homeowner an interest in, or portion of, the proceeds from a resale of the property. 51

6. KEYBOX. Firm is authorized to install a keybox on the Property. Such keybox may be opened by a master key 52
held by members of MLS and their brokers. A master key also may be held by affiliated third parties such as 53
inspectors and appraisers who cannot have access to the Property without Firm's prior approval which will not be 54
given without Firm first making reasonable efforts to obtain Seller's approval. 55

 

7, SELLER'S WARRANTIES AND REPRESENTATIONS. Seller warrants that Seller has the right to sell the 56
Property on the terms herein and that the Property information on the Listing Input Sheets attached to and 57
incorporated into this Agreement is correct. Further, Seller represents that to the best of Seller's knowledge, there 58
gre no structures or boundary indicators that either encroach on adjacent property or on the Property. Seller 59
authorizes Firm to provide the information in this Agreement and the attached pages to prospective buyers and to 60
other cooperating members of MLS who do not represent the Seller and, in some instances, may represent the 61
buyer. If Seller provides Firm with any photographs of the Property, Seller warrants that Seller has the necessary 62
rights in the photographs to allow Firm to use them as contemplated by this Agreement. Seller agrees to 63
indemnify and hold Firm and other members of MLS harmless in the event the foregoing warranties and 64
representations are incorrect. 65

8. FAIR HOUSING. Seller acknowledges that fair housing laws prohibit discrimination based on sex, marital status, 66
sexual orientation, gender identity, race, creed, color, national origin, citizenship or Immigration status, families 67
with children status, honorably discharged veteran or military status, the presence of any sensory, mental, or 68
physical disability, or the use of a support or service animal by a person with a disabllity. 69

9. CLOSING. Seller shall furnish and pay for a buyer's policy of title insurance showing marketable title to the 70
Property. Seller shall pay real estate excise tax and one-half of any escrow fees or such portion of escrow fees 71
and any other fees or charges as provided by law in the case of a FHA or VA financed sale. Rent, taxes, interest, 72
reserves, assumed encumbrances, homeowner fees and insurance are to be prorated between Seller and the 73
buyer as of the date of closing. Seller shall prepare and execute a certification (NWMLS Form 22E or equivalent) 74
under the Foreign Investment in Real Property Tax Act ("FIRPTA’). If Seller is a foreign person or entity, and the 75
sale is not otherwise exempt from FIRPTA, Seller acknowledges that a percentage of the amount realized from 76
the sale will be withheld for payment to the Internal Revenue Service. 77

40, MULTIPLE LISTING SERVICE. Seller authorizes Firm and MLS to publish the Listing Data and distribute it to other 78
members of MLS and their affiliates and third parties for public display and other purposes. This authorization shall 79
survive the termination of this Agreement. Firm is authorized to report the sale of the Property (including price and all 80
terms) to MLS and to its members, financial institutions, appraisers, and others related to the sale. Firm may refer this 81
listing to any other cooperating multiple listing service at Firm's discretion. Firm shall cooperate with all other members 82
of MLS, or of a multiple listing service to which this listing is referred, in working toward the sale of the Property. 83
Regardless of whether a cooperating MLS member is the agent of the buyer, Seller, neither or both, such member shall 84
be entitled to receive the Buyer Brokerage Firm's share of the commission. MLS js an Intended third party beneficiary 85
of this Agreement and will provide the Listing Data to its members and their affilates and third parties, without 86
verification and without assuming any responsibility with respect to this Agreement. 87

41. PROPERTY CONDITION AND INSURANCE. Neither Firm, MLS, nor any members of MLS or of any multiple 88
listing service to which this listing is referred shall be responsible for loss, theft, or damage of any nature or kind 89
whatsoever to the Property, any personal property therein, or any personal injury resulting from the condition of 90
the Property, including entry by the master key to the keybox and/or at open houses, except for damage or injury 91
caused by its gross negligence or willful misconduct. Seller is advised to notify Seller's insurance company that 92
the Property is listed for sale and ascertain that the Seller has adequate insurance coverage. tf the Property is to 93
be vacant during all or part of the Listing Term, Seller should request that a "vacancy clause” be added to Seller's 94
insurance policy. Seller acknowledges that intercepting or recording conversations of persons in the Property 95

without first obtaining their consent violates RCW 9.73.030. a6
ee
Seller's Initials Date Seller's Initials Date

 

Case 18-14820-CMA Doc150_ Filed 04/09/21 Ent. 04/09/21 14:42:36 Pg. 5of6

 
 

Farm 1A . ©Copyright 2024

Exofusive Sale
Rev aia EXCLUSIVE SALE AND LISTING AGREEMENT Moe eS tng Service
Page 3 of 3

12, FIRM'S RIGHT TO MARKET THE PROPERTY. Seller shall not commit any aot which materially impairs 97
Firm's abllity to market and sell the Property under the terms of this Agreement. In the event of breach of the 98
foregoing, Seller shall pay Firm a commission in the above amount, or at the above rate applied to the listing price 99
hereln, whichever Is applicable, Unless otherwise agreed in writing, Firm and other members of MLS shall be 100
entitled to show the Property at all reasonable times. Firm need hot submit fo Seller any offers to lease, rent, 101
execute an option to purchase, or enter into any agreement other than for Immediate sale of the Property. 402

13, SELLER

 
 

14 MAGES IN THE EVENT OF BUYER'S BREACH. In the event Seller retains earnest money as liquida ;
"damaes-tr-e. tiers bos any costs advanced or committed by Firm on Seller's be Y chet ened 103
therefrom and the balanéé divided-equally between Seller and Firm, 410

 

 

15. ATTORNEYS’ FEES. In the event either pa FG nforce any terms of this Agreement and 1411
is successful, the other pa es td pay reasonable attorneys' fees. In the lal, the successful party 112
shall be en award of attorneys’ fees and expenses; the amount of the attorneys" Té expenses 116

~shaltbe fixed by the court. The venue of any suit shall be the county in which the Property is located,

 

 

Are the undersigned the sole owner(s)? Q YES 4 NO 116
RE/MAX Northwest Realtors 416
Seller's Signature Date Real Estale Firm
A L Ga OWfOF[Z\ 117
Seller's Slgnature Date Brokers Signature Date

 

Case 18-14820-CMA Doc150 Filed 04/09/21 Ent. 04/09/21 14:42:36 Pg. 6of6

oe

 

 
